                         IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

RANDY SPENCER,
                                                       ORDER ADOPTING REPORT AND
                       Plaintiff,                      RECOMMENDATION

v.

STATE OF UTAH, et al.,
                                                       Case No. 2:18-CV-645 TS-BCW
                       Defendants.
                                                       District Judge Ted Stewart



       In August 2018, the Court granted Plaintiff’s request to proceed in forma pauperis and he

filed his Complaint. This case was subsequently referred to the Magistrate Judge under 28

U.S.C. § 636(b)(1)(B).

       The Magistrate Judge issued a Report and Recommendation on January 4, 2019. The

Magistrate Judge recommends that this action be dismissed without prejudice based on

Plaintiff’s failure to timely effectuate service of process.

       Pursuant to 28 U.S.C. § 636(b)(1), a party has 14 days from being served with a copy of

the Report and Recommendation to file an objection. Plaintiff has not responded to the Report

and Recommendation and has not communicated with the Court at all since September 2018.

The Court has considered the pleadings in the file and the Report and Recommendation. It is

therefore

       ORDERED that the Magistrate Judge’s January 4, 2019 Report and Recommendation

(Docket No. 8) is ADOPTED IN FULL. It is further

       ORDERED that this action is dismissed without prejudice.



                                                   1
DATED this 28th day of January, 2019.

                                  BY THE COURT:



                                  Ted Stewart
                                  United States District Judge




                                        2
